Exhibit 46
                                 COOK COUNTY SHERIFF'S OFFICE




       Job Code:
       Job Title:    Inmate Disciplinary Hearing Manager
       Salary Grade:
       Department: Cook County Department of Corrections

                                   Characteristics of the Position

       General Overview

       The Inmate Disciplinary Hearing Manager (Hearing Manager)is responsible for
       overseeing the inmate disciplinary process including but not limited to conducting and
       adjudicating inmate disciplinary infractions, imposing necessary and appropriate
       sentences /sanctions, ensuring the completeness of the Inmate Disciplinary
       Report/Findings of Fact and Decision form(s), and ensuring due process requirements
       are met for inmates in each proceeding. In addition, the Hearing Manager is responsible
       for conducting assessments and reviews of all Cook County Department of Corrections
       ( "CCDOC") operations and administration as directed by the DOC Chief of Staff and /or
       designee to ensure legal and constitutional compliance. The Hearing Manager will review
       policies and procedures relating to all CCDOC operations and administration and to
       recommend changes when applicable.

       Key Responsibilities and Duties Include But Are Not Limited To:

       Regularly reviews and familiarizes him /herself with the Inmate Disciplinary Order, the
       Inmate Disciplinary Codes, and any additional CCSO orders related to Inmate Discipline.

       Coordinates with the Hearing Officers and the DOC Chief of Staff in the scheduling of all
       inmate disciplinary hearings, ensuring that disciplinary hearings are held within the
       statutorily required and internal timelines.

       Presides over _inmate disciplinary hearings and ensures these are held in a reasonably
       private and secure setting in the division /unit or via closed circuit communication.

       Ensures hearings are conducted fairly, considering the weight to be given to the evidence
       supporting the charge(s) while recognizing the inmates' rights and applicable due process
       requirements.
                                                                                     EXHIBIT

                                                   1
                                                                               a
                                                                                         v251
                                                                              .\II4ekk1/40-1    IA I
CONFIDENTIAL                                                                       CCSO_Howard_0281586
      Reviews all reports associated with an inmate's discipline prior to and after the disciplinary
      hearing for accuracy, completeness and compliance with the General Orders and
      administrative codes.

      Listens to testimony and accepts evidence that is relevant to the existence of the code
      violation; issuing a determination of whether a code violation exists.

      Documents accurate summaries of all statements made by inmate/ inmate's witnesses
      during the hearing.

      Determines innocence or guilt of the inmate and whether restitution should be sought
      from the inmate based on statements, reports and other evidence provided.

      Recommends the necessary and appropriate disciplinary measures for inmates guilty of
      breaking CCDOC rules and regulations.

      Works with DOC to track all disciplinary and other findings resulting from the hearings.

      Analyzes the disciplinary measures imposed after a finding of guilt to ensure consistency
      through the Inmate Disciplinary Department and proper administration of the sentences.

      Makes recommendations for operational, administration and process improvements
      based on regular inspections of CCDOC operations and interactions with staff and
       detainees.-

       Conducts reviews of CCDOC processes and procedures as directed by the DOC Chief
       of Staff and /or designee.

       Provides weekly reports to the DOC Chief of Staff detailing activity relating to Inmate
       Disciplinary Hearings, Inspections, Audits and Operational, Administration and Process
       Improvement recommendations.

       Appropriately reports observed and alleged staff misconduct



       Knowledge, Skills and Abilities

       Intermediate proficiency in the use of office equipment, computers and data entry with the
       ability to apply these skills to his /her duties and responsibilities.

       Ability to listen and communicate effectively and with tact and courtesy.


                                                     2




CONFIDENTIAL                                                                          CCSO Howard 0281587
       Excellent critical thinking, decision making and organizational skills.

       Ability to identify and respond effectively to trends in data

       Ability to understand and apply due process principles and requirements to all aspects of
       the inmate disciplinary process.

       Ability to satisfactorily prepare and complete various reports.

       Ability to work well with others.

       Ability to work in close proximity to detainees in the Cook County Jail divisions.



       Minimum Qualifications

       A Juris Doctorate from an accredited institution.

       Must be a current member of the Illinois Bar or admission to the Illinois Bar within one
       year of hiring date.

       Ability to work within the Cook County Jail maximum, medium and minimum security
       divisions.

       Ability to work in close proximity with detainees.

       Must have Intermediate Proficiency     in   the Microsoft Office Site.

       Must have a minimum of two (2) years of experience at the supervisory level.

       Preferred Qualifications

       Prior experience in the field of corrections, with at least four (4) years of experience at the
       supervisory level.

       One or more years of experience participating in administrative or similar type hearings




                                                        3




CONFIDENTIAL                                                                          CCSO Howard 0281588
